



Exhibit 10.1
 
    
Registration Rights Agreement (Side Letter)


October 27, 2017
Public Sector Pension Investment Board
Attention: Managing Director, Infrastructure Investments
1250 René-Lévesque Blvd. West
Suite 1400
Montréal, Québec H3B 5E9
Canada


Ladies and Gentlemen:
Reference is made to that certain Acknowledgment and Assignment Agreement (the
“Acknowledgment and Assignment Agreement”), dated as of June 16, 2017, by and
among Pattern Energy Group LP (“Pattern Development 1.0”), Public Sector Pension
Investment Board (“PSP”) and Pattern Energy Group Inc. (the “Company” and
together with PSP, the “Parties”) pursuant to which Pattern Development 1.0
conveyed, transferred and assigned to PSP piggyback registration rights under
Section 2.2 of that certain Registration Rights Agreement (the “Registration
Rights Agreement”), dated as of October 2, 2013, by and among the Company and
the other parties thereto.
The Parties hereby agree that the 641,025 shares of the Company’s Class A common
stock, par value $0.01 per share, which have been purchased by PSP through an
underwritten offering pursuant to a prospectus supplement dated October 18,
2017, as amended or supplemented from time to time, shall be considered
“Registrable Shares” under the Registration Rights Agreement and shall be
subject to and entitled to the benefits of the Acknowledgement and Assignment
Agreement.
[The remainder of this page is intentionally left blank]





--------------------------------------------------------------------------------







Please confirm that the foregoing correctly sets forth the agreement between the
Company and PSP. This letter agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.
Very truly yours,
 
PATTERN ENERGY GROUP INC.
 
By:
/s/ Michael Lyon
 
Name:
Michael Lyon
 
Title:
CFO



CONFIRMED AND ACCEPTED,
as of the date first above written:
 
PUBLIC SECTOR PENSION INVESTMENT BOARD
 
By:
/s/ Patrick Samson
 
Name:
Patrick Samson
 
Title:
Authorized Signatory



 
By:
/s/ Michael Larkin
 
Name:
Michael Larkin
 
Title:
Authorized Signatory










